                                    Case 2:19-cv-09436-CJC-E Document 257 Filed 01/24/20 Page 1 of 3 Page ID #:3468



                                      1   Elizabeth V. McNulty (Bar No. 192455)
                                      2   emcnulty@efstriallaw.com
                                          Christine Diaz Reynolds (Bar No. 265566)
                                      3   creynolds@efstriallaw.com
                                      4   EVANS FEARS & SCHUTTERT LLP
                                          4440 Von Karman Avenue, Suite 250
                                      5   Newport Beach, California 92660
                                      6   Telephone: (949) 301-9463
                                          Facsimile: (949) 966-0706
                                      7

                                      8   Attorneys for Specially Appearing Defendant
                                          JAGUAR LAND ROVER
                                      9   AUTOMOTIVE plc
                                     10

                                     11                             UNITED STATES DISTRICT COURT
4440 Von Karman Avenue, Suite 250




                                     12                           CENTRAL DISTRICT OF CALIFORNIA
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13                                              Case No. CV 19-09436-CJC(Ex)
                                          JAMES LAUKAT and MISUN
                                     14   LAUKAT,
                                     15
                                                                                     NOTICE OF MOTION AND MOTION
                                                             Plaintiffs,             TO DISMISS JAGUAR LAND ROVER
                                     16
                                                                                     AUTOMOTIVE plc OR, IN THE
                                                                                     ALTERNATIVE, MOTION TO QUASH
                                                 vs.                                 SERVICE OF SUMMONS
                                     17

                                     18   ABB, INC., et al., and DOES 1-400,
                                                                                     HEARING DATE: March 2, 2020
                                     19                      Defendants.             TIME:         1:30 p.m.

                                     20
                                                                                     JUDGE:     Hon. Cormac Carney
                                                                                     COURTROOM: 7C
                                     21

                                     22

                                     23   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                     24          PLEASE TAKE NOTICE THAT on March 2, 2020 at 1:30 p.m. before the
                                     25   Honorable Cormac Carney in Courtroom 7C of the United States Courthouse for
                                     26   the Central District of California, located at 350 W. 1st Street, Los Angeles,
                                     27   California 90012, specially appearing defendant Jaguar Land Rover Automotive plc
                                     28   NOTICE OF MOTION AND MOTION TO DISMISS
                                          OR, IN THE ALTERNATIVE, QUASH SERVICE OF
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257 Filed 01/24/20 Page 2 of 3 Page ID #:3469



                                      1   (“JLRAplc”), will and hereby does move the Court to dismiss this case or,
                                      2   alternatively, quash service of process, pursuant to Rule 12(b)(5) of the Federal
                                      3   Rules of Civil Procedure. This motion is made on the grounds that JLRAplc, a
                                      4   foreign holding company, was improperly served with process via the agent for
                                      5   service of process authorized to accept service on behalf of its North American
                                      6   subsidiary. JLRAplc requests that the Court dismiss this case based upon the
                                      7   improper service of process and lack of jurisdiction. In the alternative, JLRAplc
                                      8   requests that the Court quash service of process based on the improper service upon
                                      9   the foreign parent company.
                                     10

                                     11          This motion is made following the conference of counsel pursuant to
4440 Von Karman Avenue, Suite 250




                                     12   L.R. 7-3 which took place on December 27, 2019.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13

                                     14   Dated: January 23, 2020                    EVANS FEARS & SCHUTTERT LLP
                                     15
                                                                                      /s/ Elizabeth V. McNulty
                                     16                                               Elizabeth V. McNulty
                                                                                      Christine Diaz Reynolds
                                     17                                               Attorneys for Defendant
                                     18
                                                                                     JAGUAR LAND ROVER
                                                                                     AUTOMOTIVE plc
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28   NOTICE OF MOTION AND MOTION TO DISMISS
                                          OR, IN THE ALTERNATIVE, QUASH SERVICE OF     -2-
                                          SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257 Filed 01/24/20 Page 3 of 3 Page ID #:3470



                                      1                                      PROOF OF SERVICE
                                      2         I am employed in the County of Orange, State of California. I am over the
                                          age of 18 and not a party to the within action; my business address is 4440 Von
                                      3   Karman Avenue, Suite 250, Newport Beach, California, 92660.
                                      4          On January 24, 2020, I served, in the manner indicated below, the foregoing
                                           document described as: NOTICE OF MOTION AND MOTION TO DISMISS
                                      5    JAGUAR LAND ROVER AUTOMOTIVE PLC OR, IN THE
                                           ALTERNATIVE, MOTION TO QUASH SERVICE OF SUMMONS on the
                                      6    interested parties in this action as follows:
                                      7
                                               BY ELECTRONIC TRANSMISSION: ELECTRONIC COURT
                                      8         FILING (ECF): the above-entitled document to be served electronically
                                                through the United States District Court, Central District ECF website,
                                      9
                                                addressed to all parties appearing in the Court’s ECF service list. A copy
                                     10         of the “Filing Receipt” PAGE will be maintained with the original
                                                document in our office.
                                     11
                                               (FEDERAL) I declare that I am employed in the office of a member of the
4440 Von Karman Avenue, Suite 250




                                     12         bar of this court at whose direction the service was made.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                     13
                                                 I declare under penalty of perjury under the laws of the State of California
                                     14   that the above is true and correct. Executed on January 24, 2020 at Newport Beach,
                                          California.
                                     15

                                     16
                                                                              ____________________________
                                     17                                        Lorry Abercrombie
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28   NOTICE OF MOTION AND MOTION TO DISMISS
                                          OR, IN THE ALTERNATIVE, QUASH SERVICE OF     -3-
                                          SUMMONS
